DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I: FIGS. 1-3, claims 1-11 in the reply filed on 8/8/2022 is acknowledged.
Claims 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/8/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/13/2020 and 2022/2/28 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
*Note IDS filed on 10/13/2020 have two duplicate references. Examiner have crossed out the duplicates.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
“wherein the proximity comprises the second end of the movable member being rotatably fixed to the end of the rotating member” in claim 8
 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.





Specification
The disclosure is objected to because of the following informalities:
Original specification does not explicitly describe the limitation in claim 8: “wherein the proximity comprises the second end of the movable member being rotatably fixed to the end of the rotating member”.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a lifting mechanism” in claim 1,
“a plurality of lifting mechanisms” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “wherein the proximity comprises the second end of the movable member being rotatably fixed to the end of the rotating member.”. Note that proximity means closeness, and when two things are contacting/fixing/zero distance to each other, it is not typically described by one of ordinary skill in the art as in “proximity”. Thus, the well-known understanding of “proximity” is changed in claim 8. Furthermore, specification and the drawing does not support the limitation in claim 8. The elected species I in Figs. 1-3 also clearly shows a predefined distance 208 (proximity), and does not show the proximity comprises the second end of the movable member being rotatably fixed to the end of the rotating member. Thus, claim 8 is consider indefinite, and correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takano (US 5,534,891).
	Regarding claim 9, Takano discloses a lifting mechanism (11-15, Figs. 1, 2), comprising: a J-shaped hook (15, Figs. 1, 2) coupled to an end of a display housing (end of 2 as shown in Figs. 1, 2); a slot (slot formed by 5, Figs. 1, 2) coupled to an inside portion of a base housing (5+ bottom plate below 4, Figs. 1, 2); and a vertically moving member (11, Figs. 1, 2) located in the slot, wherein a first end of the vertically moving member is coupled to an end of a distal side of the base housing (bottom of 11 coupled to bottom plate below 4, Figs. 1, 2) and a second end of the vertically moving member (top of 11 in Figs. 1, 2) is located above the J-shaped hook (above when in open position shown in Fig. 2), wherein rotation of the J-shaped hook in an opening direction is to cause the vertically moving member to lift the distal side of the base housing when the end of the J-shaped hook is engaged with the second end of the vertically moving member (as shown from Fig. 1 to Fig. 2).
	Regarding claim 10, Takano discloses the lifting mechanism of claim 9, and Takano further discloses wherein rotation of the J-shaped hook in a closing direction (from Fig. 2 to Fig. 1) is to cause the vertically moving member to fall and lower the distal side of the base housing (as shown in Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Takano (US 5,534,891) in view of Moser (US 2018/0210504).
	Regarding claim 1, Takano teaches an electronic device housing (Figs. 1-2), comprising: a display housing (2, Fig. 1); a lifting mechanism (11-15, Figs. 1, 2) coupled to a side of the display housing (15 coupled to a side of 2 as shown in Figs. 1, 2); a base housing (5 and/or base plate under 4, Figs. 1, 2) coupled to the display housing; and an input device (4, Figs. 1, 2) coupled to a distal side of the base housing (coupled to distal of 5 through 8, Figs. 1, 2), wherein the lifting mechanism is to lift the input device based on a rotation of the display housing (rotate as shown from Fig. 1 to Fig. 2).
	Takano further teaches the input device can be a keyboard and a touch panel (col. 4, lns. 27-31: “…keyboard…touch panel, a coordinate input device, or the like….”), but Takano does not explicitly teach the input device is a secondary display. However, Moser teaches an input device that is a secondary display (652, Fig. 5; [0051]: “…second screen 652 can be a touchscreen…”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the input device is a secondary display in Takano, as taught by Moser, in order to display additional information on a secondary display and also allow the user to interact with the secondary display by touching.
Regarding claim 2, Takano in view of Moser teaches the electronic device housing of claim 1. Takano does not explicitly teach wherein the lifting mechanism comprises a plurality of lifting mechanisms located on opposite ends on the side of the display housing. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the lifting mechanism comprises a plurality of lifting mechanisms located on opposite ends on the side of the display housing in Takano in view of Moser, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). In this case, duplicating additional lifting mechanism on opposite ends on the side of the display housing allow the input device (secondary display) to be lifted and supported evenly on the sides, and this yields predictable results to one of ordinary skill in the art.
	Regarding claim 3, Takano in view of Moser teaches the electronic device housing of claim 1, and Takano further teaches wherein an end of the portion of the distal side of the base housing comprises a rotatable hinge (8, Figs. 1, 2) to allow movement of the secondary display (note the secondary display was established in above claim 1 by Moser).
	Regarding claim 4, Takano in view of Moser teaches the electronic device housing of claim 1, and Takano further teaches wherein the lifting mechanism engages the secondary display from a bottom side of the distal side of the base housing (as shown in Figs. 1 to 2; note that secondary display was established by Moser in above claim 1).
	Regarding claim 5, Takano in view of Moser teaches the electronic device housing of claim 1, and Takano further teaches wherein the lifting mechanism comprises: a rotating member (15, Fig. 2); and a movable member (11, and/or 12, Fig. 2), wherein a first end of the movable member is adjacent to the secondary display (top end of 11 adjacent to keyboard, which is replaced by secondary display established by Moser above) and a second end (bottom end of 11, Fig. 2) of the movable member is located in proximity to an end of the rotating member (proximate to end of 15 when rotated in an open position shown in Fig. 2), wherein the end of the rotating member is to engage the second end of the movable member to lift the distal side of the base housing with the secondary display (as shown in Fig. 2, which lift bottom housing plate of 4).
	Regarding claim 6, Takano in view of Moser teaches the electronic device housing of claim 5, and Takano further teaches wherein the rotating member comprises a hook (end of 15 is a hook as shown in Figs. 1, 2), wherein the second end of the movable member is located in a slot (slot of 5, Fig. 2) and an end of the hook is aligned with the second end of the movable member to move the movable member vertically in the slot (as shown in Fig. 2).
	Takano does not teach the hook is a curved hook. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the hook a curved hook in Takano in view of Moser, since a change in form and shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976). In this case, adding curve shape to the hook provide stronger structure at the angled portion of the hook, and this yields predictable results to one of ordinary skill in the art.
	Regarding claim 7, Takano in view of Moser teaches the electronic device housing of claim 6, and Takano further teaches wherein the proximity comprises a pre-defined distance (distance between 11 and 15 in closed position in Fig. 1) such that the end of the lifting mechanism contacts the second end of the movable member after the display housing is rotated a pre-defined amount (rotate as shown in Fig. 2).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Takano, and further in view of Moser.
Regarding claim 11, Takano teaches the lifting mechanism of claim 9, and Takano further teaches wherein the distal side of the base housing portion that is lifted comprises an input device (4, Figs. 1, 2).
	Takano further teaches the input device can be a keyboard and a touch panel (col. 4, lns. 27-31: “…keyboard…touch panel, a coordinate input device, or the like….”), but Takano does not explicitly teach the input device is a secondary display. However, Moser teaches an input device that is a secondary display (652, Fig. 5; [0051]: “…second screen 652 can be a touchscreen…”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the input device is a secondary display in Takano, as taught by Moser, in order to display additional information on a secondary display and also allow the user to interact with the secondary display by touching.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Tye et al. (US 8,520,382) and Lin et al. (US 2012/0127652) disclose a lifting mechanism, comprising: a hook coupled to an end of a display housing; a slot coupled to an inside portion of a base housing; and a vertically moving member located in the slot, wherein a first end of the vertically moving member is coupled to an end of a distal side of the base housing and a second end of the vertically moving member is located above the hook, wherein rotation of the hook in an opening direction is to cause the vertically moving member to lift the distal side of the base housing when the end of the hook is engaged with the second end of the vertically moving member.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WU whose telephone number is (571)270-7974. The examiner can normally be reached Monday - Friday, 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES WU/           Primary Examiner, Art Unit 2841